            Case 1:19-cv-03049-RMP                   ECF No. 42          filed 11/13/20     PageID.216 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                           FILED IN THE
                                                                                                            U.S. DISTRICT COURT
                                                                                                      EASTERN DISTRICT OF WASHINGTON
                                                                  for thH_
                                                     Eastern District of Washington
                                                                                                       Nov 13, 2020
                                                                                                              SEAN F. MCAVOY, CLERK
                       TONY J. LUZZO,
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 1:19-CV-3049-RMP
                                                                     )
STATE FARM MUTUAL AUTOMOBILE INSURANCE                               )
        COMPANY, an Illinois corporation,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant’s Motion for Partial Summary Judgment, ECF No. 30, is GRANTED IN PART and DENIED IN PART.
u
              Judgment is entered for Defendant on any claim by Plaintiff for damages based on Plaintiff’s future treatment.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge               Rosanna Malouf Peterson                                       on a motion for partial summary judgment.




Date: November 13, 2020                                                     CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                             Sara Gore
